Citation Nr: 1437381	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-30 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of skin cancer.

2.  Entitlement to a rating in excess of 20 percent for cervical strain.

3.  Entitlement to a rating in excess of 20 percent for degenerative osteoarthritis of the lumbar and thoracic spine.

4.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.

5.  Entitlement to a compensable rating for burn of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1975 until his retirement in December 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service department records show the Veteran was seen in March 2010 and reported a growth on his right hand.  It was noted the growth was over an old burn injury.  Examination revealed a macule on the dorsum of the right hand.  This was biopsied and the pathology report's diagnosis was squamous cell carcinoma in a background of severely inflamed actinic keratosis.  Later that month, it was indicated the squamous cell carcinoma was "possibly" in the previous burn site.  It was excised the following month.  Under the circumstances, an opinion regarding the etiology of the carcinoma is necessary.  

The Veteran states that range of motion tests do not demonstrate the extent of his cervical strain or arthritis of the lumbar spine and thoracolumbar spine.  He notes that the most recent VA examination to evaluate these disabilities was in January 2011, and argues they have increased in severity since then.  The United States Court of Appeals for Veterans Claims (Court) has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In light of his allegations regarding increased severity of his service-connected disabilities, to include radiculopathy of the right lower extremity, and the length of the intervening period, a contemporaneous examination is indicated.  

Service connection is in effect for burn of the right hand.  On the March 2011 VA examination, it was noted the Veteran reported the initial burn healed well, but there was residual scarring that was quite sensitive.  The examiner commented that due to the excision of the squamous cell carcinoma, there was no way to evaluate the residual scarring from the burn scar.  The matter of an increased rating for the right hand burn is inextricably intertwined with the Veteran's claim of service connection for residuals of skin cancer.  The Court has held that a claim which is inextricably intertwined with another claim which remains undecided and pending before VA must be adjudicated prior to a final order on the pending claim.  Harris v. Derwinski, 1 Vet. App. 180 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment (VA and non-VA) he has received for skin cancer since service, and for cervical strain, osteoarthritis of the lumbar and thoracic spine, right lower extremity radiculopathy, and burn of the right hand since 2011, and to submit authorization forms for VA to secure records of all such evaluations and treatment from any (and all) private and/or service department providers.  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.

2.  The AOJ should arrange for an appropriate VA examination to determine the nature and etiology of the Veteran's squamous cell carcinoma of the right hand.  The examiner is requested to provide an opinion concerning whether it is at least as likely as not (50% or greater probability) that the squamous cell carcinoma was caused or aggravated (the opinion must address the concept of aggravation) by the Veteran's service-connected burn of the right hand.  

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature.  

3.  After the development ordered above is completed, the AOJ should arrange for VA orthopedic and neurologic examinations to determine the current severity of his cervical strain, arthritis of the lumbar and thoracic spine and right lower extremity radiculopathy.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.  The examination report should include a range of motion study of the cervical spine and lumbar spine, both active and passive.  The examiner must note any additional functional limitations due to factors such as pain, use, etc.
	
4.  After the development ordered above is completed, the AOJ should arrange for a VA skin examination to determine the current severity of the burn of the right hand.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  

5.  The AOJ should then review the record and readjudicate the claims on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



